Citation Nr: 1422470	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Whether new and material evidence has been submitted to reopen a claim of service connection for headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in May 2014.

The Veteran raised the issue of service connection for an acquired psychiatric disorder in his June 2012 VA Form 9.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The August 2002 rating decision denied the Veteran's claim of service connection for headaches because there was "no evidence showing the current diagnosis of migraine headaches is related to the injury [the Veteran] described."  At the time of the denial, the record consisted only of the claims form and post-service medical treatment.  The RO did not possess the Veteran's service treatment records because they could not be found.  The RO did not notify him of the missing records.  

Where, as here, service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  To this end, VA also must inform him that he can submit evidence from "alternative sources" in place of, so as a means of compensating for, his missing STRs.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, outlines the procedures that are to be followed in obtaining STRs from "alternative sources."  Examples of such alternate evidence include the VA military files; statements from service medical personnel; 'buddy' certificates or affidavits; state or local accident and police reports; employment physical examination reports; medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  

As the RO failed to notify the Veteran that his STRs are unavailable, and it did not inform him that alternate sources of evidence may be used to substantiate his claim, this claim must be remanded to provide him this necessary procedural due process notice.

As to his original claim of service connection for bilateral hearing loss and tinnitus, the Veteran was observed by the undersigned during the May 2014 hearing to have marked hearing difficulty. Both the record and the Veteran's observable demeanor and testimony have raised the issue of whether the Veteran was able to understand instructions during VA hearing testing, and whether the Veteran has been properly diagnosed. The July 2010 examiner also appeared to base her tinnitus opinion on conjecture and her hearing loss opinion solely on the absence of hearing loss at separation from service. Because of these uncertainties, the claim as to these disorders will be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Clarify the Veteran's representation.  The Missouri Veterans Commission (MVC) represented the Veteran at his May 2014 Travel Board hearing, but a VA Form 21-22 appointing the MVC does not appear in the claims file.

2. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for any treatment of his bilateral hearing loss, tinnitus, or headaches.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, the RO should obtain:

(a) all records from the St. Louis VAMC dated from November 1999 to present.  These records should NOT be filtered for a particular term, e.g., headaches, as was done with the file in Virtual VA.  ALL records from this time frame should be uploaded in a single file into Virtual VA.

(b) all records from the Veteran's incarceration at the St. Louis City Justice Center, as detailed in the Veteran's March 2010 statement.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3.  If appropriate, issue a formal finding of unavailability for the Veteran's service treatment records.  Also, send the Veteran a Veterans Claims Assistance Act (VCAA) letter notifying him that he may submit "alternative sources" of evidence in place of his missing STRs.

This letter must also specifically advise him that examples of such alternate evidence include VA military files; statements from service medical personnel; 'buddy' certificates or affidavits; state or local accident and police reports; employment physical examination reports; medical evidence from civilian/private hospitals, clinics, and physicians where or by whom he was treated, either during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance examinations reports.  

4. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus and for a VA examination to determine the nature and etiology of his headaches.  The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiners who must acknowledge such receipt and review in any reports generated as a result of this Remand. 

b. The examiners must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiners find they cannot provide a requested finding without resort to pure speculation, they must provide a complete rationale for any such opinion.  They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiners' attention is called to the following evidence:

(i) The Veteran was diagnosed with tinnitus in March 2010.  See March 2010 VA treatment record.

(ii) The Veteran's statements about his hearing problems since service detailed in his June 2012 VA Form 9.
 
(iii) The Veteran's hearing difficulties at his May 2014 Travel Board hearing.  See May 2014 hearing transcript.

(iv) The Veteran's complaints of headaches stemming from a head injury in the early 1980s while serving as a tank crewman.

e. The examiners must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

(i) Is the Veteran's hearing loss etiologically related to his period of service? 

(ii) Is the Veteran's tinnitus etiologically related to his period of service? 

(iii) Are the Veteran's headaches etiologically related to his period of service, to include the head injury from the early 1980s? 

5. Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

6. Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative, if applicable, with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


